From Wilmington District.
The complainant, by the agreement which he made with the defendant, *Page 162 
was allowed time until the expiration of his lease to determine whether he would purchase the lot in question or not, for the sum of $700; and although it is probable that the parties intended the same should be paid at or before that time, yet, as the words of the agreement do not expressly require it, and as the complainant made a payment of $70 before that time, which the defendant received in part of the purchase money, it appears that complainant manifested his determination to make the purchase, and the defendant confirmed it by his receipt of the money. We therefore think that he should be compelled to convey to the complainant the lot in question, upon his paying to the defendant the balance of the said $700, with the interest thereon; and we direct that the same be paid by the (211) complainant within forty days after he shall be served with a copy of the decree to this effect; and that upon the payment of the said principal and interest the injunction shall be made perpetual; but on failure to make payment the injunction shall be dissolved. And as the complainant by his neglect to comply with his agreement has driven the defendant into court, we think he should pay all costs, both in law and equity.